
	

113 HR 5657 IH: FAST Generics Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5657
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Stivers (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to ensure that eligible product developers have
			 competitive access to approved drugs and licensed biological products, so
			 as to enable eligible product developers to develop and test new products,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fair Access for Safe and Timely Generics Act of 2014 or the FAST Generics Act of 2014.
		2.FindingsCongress finds the following:
			(1)Reference product license or approval holders are restricting competitive access to reference
			 products by sponsors seeking to develop drugs, generic drugs, and
			 biosimilars under section 505(b) or 505(j) of the Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355(b)(2) and 355(j)) and under section 351 of the Public
			 Health Service Act (42 U.S.C. 262). These restrictions are deterring and
			 delaying development of generic drugs and biosimilars by extending lawful
			 patent-based monopolies beyond their lawful patent life.
			(2)The enforcement provisions set forth in section 505–1(f)(8) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355–1(f)(8)) have not been sufficient to prevent
			 anti-competitive practices that interfere with access to reference
			 products which is necessary for the timely development of affordable
			 generic drugs and biosimilars.
			(3)The opinion in Verizon Communications Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398
			 (2004) should not be construed to impair or bar the application of the
			 antitrust
			 laws consistent with the provisions of this Act.
			(4)There is not a regulatory structure in place that is sufficient to deter or remedy the
			 anti-competitive harm that results when access to reference brand products
			 is restricted to sponsors developing drugs, generic drugs, and biosimilars
			 in accordance with section 505(b) or 505(j) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(b)(2) and 355(j)), and section 351 of the
			 Public Health Service Act (42 U.S.C. 262), respectively.
			(5)Requiring license holders to comply with requirements for competitive access to their products, and
			 subjecting license holders to antitrust liability for failing to do so,
			 will not impose obligations on the courts that they cannot adequately and
			 reasonably adjudicate.
			3.Competitive access to covered products for development purposes
			(a)In generalChapter V of the Food Drug and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after
			 section 505–1 of such Act (21 U.S.C. 355–1) the following new section:
				
					505–2.Competitive access to covered products for development purposes
						(a)DefinitionsIn this section:
							(1)Covered productThe term covered product means any drug approved under section 505 or any biological product that is licensed under section
			 351 of the Public Health Service Act, including—
								(A)any combination thereof; and
								(B)when reasonably necessary to demonstrate sameness, biosimilarity, or interchangeability for
			 purposes of this section, section 505, or section 351 of the Public Health
			 Service Act (as applicable), any product, including any device, that is
			 marketed or intended for use with such drug or biological product.
								(2)Eligible product developerThe term eligible product developer means a person that seeks to develop an application for the approval of a drug under section
			 505(b) or 505(j) or the licensing of a biological product under section
			 351 of the Public Health Service Act.
							(3)License holderThe term license holder means the holder of an application approved under section 505(b) or section 505(j) or a license
			 under section 351 of the Public Health Service Act for a covered product
			 (including the holder’s agents, wholesalers, distributors, assigns, and
			 corporate affiliates).
							(4)REMS productThe term REMS product means a covered product that—
								(A)is subject to a risk evaluation and mitigation strategy under section 505–1; or
								(B)is deemed under section 909(b) of the Food and Drug Administration Amendments Act of 2007 to have
			 in effect an approved risk evaluation and mitigation strategy under
			 section 505–1.
								(b)Competitive access to covered products as a condition on approval or licensingAs a condition of approval or licensure, or continuation or renewal of approval or licensure, of a
			 covered product under section 505 of this Act or section 351 of the Public
			 Health Service Act, respectively, the Secretary shall require that the
			 covered product’s license holder not adopt, impose, or enforce any
			 condition relating to the sale, resale, or distribution of the covered
			 product, including any condition adopted, imposed, or enforced as an
			 aspect of a risk evaluation and mitigation strategy approved by the
			 Secretary, that restricts or has the effect of restricting the supply of
			 such covered product to an eligible product developer for development or
			 testing purposes.
						(c)Competitive access to covered products other than REMS products for development purposesNo license holder shall adopt, impose, or enforce any condition relating to the sale, resale, or
			 distribution of a covered product that interferes with or restricts access
			 to reasonable quantities of a covered product by an eligible product
			 developer for development and testing purposes, at commercially
			 reasonable, market-based prices, from the license holder or from any
			 wholesaler or specialty distributor authorized by the license holder to
			 commercially distribute or sell the covered product 
								unless the license holder generally adopts, imposes, or enforces lawful conditions relating to the
			 sale, resale, or distribution of a covered product, with respect to other
			 buyers of the covered product.
						(d)Competitive access to REMS products for development purposes
							(1)Prohibited use of REMS to restrict accessWith respect to a REMS product, no aspect of a risk evaluation and mitigation strategy under
			 section 505–1 shall prohibit or restrict, or be construed or applied to
			 prohibit or restrict, the supply of such REMS product to an eligible
			 product developer for development and testing purposes, at commercially
			 reasonable, market-based prices, from the REMS product’s license holder or
			 from any wholesaler or specialty distributor authorized by the license
			 holder to commercially distribute or sell the REMS product.
							(2)Single, shared system of elements to assure safe useWith respect to a REMS product, no license holder shall take any step that impedes—
								(A)the prompt development of a single, shared system of elements to assure safe use under section
			 505–1; or
								(B)the entry on commercially reasonable terms of an eligible product developer into a previously
			 approved system of elements to assure safe use.
								(e)Procedures for obtaining access to covered products
							(1)Competitive accessNotwithstanding any other provision of law, in the case of an eligible product developer that has
			 an authorization to obtain a covered product in effect under paragraph (2)
			 or (3), no license holder shall adopt, impose, or enforce any other
			 condition relating to the sale, resale, or distribution of such covered
			 product that interferes with or restricts access to reasonable quantities
			 of the covered product by the eligible product developer for development
			 and testing purposes, at commercially reasonable, market-based prices,
			 from the license holder or from any wholesaler or specialty distributor
			 authorized by the license holder to commercially distribute or sell the
			 covered product, unless the license holder generally adopts, imposes, or
			 enforces lawful conditions relating to the sale, resale, or distribution
			 of a covered product, with respect to other buyers of the covered product.
							(2)General covered products authorizationAny eligible product developer may seek a general covered products authorization, authorizing the
			 eligible product developer to obtain any covered product for the purposes
			 of development and testing, by making a written request to the Secretary.
			 Within 60 days after receiving such a request, the Secretary shall, by
			 written notice, issue such authorization if—
								(A)the eligible product developer holds one or more approved applications or licenses for a covered
			 product or, in the absence of such approvals or licensures, otherwise
			 establishes that the eligible product developer can comply with the
			 requirements of this Act and other applicable law for the development and
			 testing of covered products; and
								(B)the Secretary does not find that the eligible product developer has materially failed to comply
			 with the requirements of this Act or other applicable law for the
			 development and testing of covered products.
								(3)Individual covered product authorizationAny eligible product developer may seek an authorization to obtain an individual covered product
			 for development and testing purposes by making a written request to the
			 Secretary. Within 60 days of receiving such a request, the Secretary
			 shall, by written notice, issue such authorization for purposes of—
								(A)development and testing that does not involve human clinical trials, if the eligible product
			 developer has agreed to comply with any conditions the Secretary
			 determines necessary; or
								(B)testing that involves human clinical trials if the eligible product developer has submitted a
			 protocol for testing that includes protections that will provide an
			 assurance of safety comparable to the assurance of safety provided by any
			 distribution restrictions governing the approval or licensure of the
			 covered product or the license holder’s distribution of the covered
			 product.
								(4)Failure by Secretary to take final actionIf the 60-day period referred to in paragraph (2) or (3) expires without the Secretary having taken
			 final action on the request for authorization, the Secretary shall be
			 deemed to have issued, by written notice, the requested authorization.
							(5)
								(A)Process for obtaining product pursuant to an authorizationIf an eligible product developer is unable, for purposes of development and testing, to obtain
			 reasonable quantities of a covered product commercially, either from the
			 license holder or from any wholesaler or specialty distributor authorized
			 by the license holder to commercially distribute or sell the covered
			 product, any eligible product developer that has obtained authorization to
			 do so, in accordance with paragraph (2) or (3), shall be entitled to
			 obtain such reasonable quantities of such covered product at the same
			 commercially reasonable, market based price on which such reasonable
			 quantities of such covered product have been previously sold by the
			 license holder to third parties in the open market. Such eligible product
			 developer shall initiate its acquisition of such covered product by
			 providing a written request for specific quantities of such covered
			 product either—
									(i)to any wholesaler or specialty distributor authorized by the license holder to commercially
			 distribute or sell the covered product; or
									(ii)in the event no such wholesaler or specialty distributor has been designated for such purpose by
			 the license holder, to the Secretary.
									(B)Request contentsSuch request shall include a statement regarding the quantity of covered product sought for
			 development or testing purposes, and state that either—
									(i)the eligible product developer has, or is deemed to have, a general covered products authorization
			 under paragraph (2); or
									(ii)the eligible product developer has, or is deemed to have, an authorization under paragraph (3) to
			 obtain the specific covered product.
									(C)Disclosure of information by wholesalers and specialty distributorsIn the event that a request is made to a wholesaler or specialty distributor under this paragraph,
			 the wholesaler or specialty distributor shall not disclose to the license
			 holder of the covered product involved the identity of the eligible
			 product developer, but may disclose to such license holder, only if
			 required to do so by the holder—
									(i)the fact that a request has been made;
									(ii)the dates on which the request was made and fulfilled;
									(iii)the commercial terms on which the request was fulfilled; and
									(iv)the quantity of the covered product furnished by the wholesaler or specialty distributor in
			 compliance with the request.
									(D)Disclosure pursuant to means specified by SecretaryIn the event that a request is made to the Secretary under this subsection, then the Secretary
			 shall, within 5 business days of receipt of the request, notify the
			 license holder that a request for such covered product has been made, and
			 the quantity of the covered product requested, and such license holder
			 shall, within 30 days after receiving notice from the Secretary, provide
			 the quantity of the requested covered product, through means specified by
			 the Secretary, at a non-discriminatory, commercially reasonable,
			 market-based price for which such covered product has been previously sold
			 by the license holder (or any wholesaler or specialty distributor
			 authorized by the license holder to commercially distribute or sell the
			 covered product) to third parties in the open market. The means
			 established by the Secretary under this clause shall not disclose to the
			 license holder the identity of the eligible product developer that has
			 requested quantities of the covered product for development and testing
			 purposes.
								(E)Imminent hazardAt any time, the Secretary may prohibit, limit, or otherwise suspend a transfer of a covered
			 product to an eligible product developer if the Secretary determines that
			 the transfer of such product to the eligible product developer would
			 present an imminent hazard to the public health. In such cases, the
			 Secretary shall specify the basis for the determination, including the
			 specific information available to the Secretary which served as the basis
			 for such determination, and confirm such determination in writing.
								(f)Public and private enforcement
							(1)Application of certain provisionsFor purposes of this Act and the Public Health Service Act, a violation of a requirement or
			 prohibition in subsection (b), (c), (d)(1), (d)(2), or (e)(1) shall be
			 treated in the case of a REMS product, as a violation of the product’s
			 risk evaluation and mitigation strategy.
							(2)RemediesAn eligible product developer that has authorization for access to a covered product from the
			 Secretary under subsection (e) and that is aggrieved by a violation of
			 subsection (b), (c), (d)(1), (d)(2), or (e)(1) by a license holder or any
			 wholesaler or specialty distributor authorized by the license holder to
			 commercially distribute or sell the covered product may sue such license
			 holder for injunctive relief and treble damages (including costs and
			 interest of the kind described in section 4(a) of the Clayton Act (15
			 U.S.C. 15(a))).
							(g)Limitation of liabilityThe holder of an approved application or license for a covered product shall not be liable for any
			 claim arising out of an eligible product developer’s development or
			 testing activities conducted under this section, including a claim arising
			 out of a failure of the eligible drug developer to follow adequate
			 safeguards to assure safe use of the covered product.
						(h)Reports
							(1)Report by FDANot later than 180 days after the enactment of the Fair Access for Safe and Timely Generics Act of 2014, and annually thereafter, the Secretary, acting through the Commissioner of Food and Drugs, shall
			 submit to Congress a report that—
								(A)identifies each instance of noncompliance by any license holder with a requirement or prohibition
			 in subsection (b), (c), (d)(1), (d)(2), or (e)(1); and
								(B)describes the actions taken by the Secretary to remedy such noncompliance and to enforce such
			 requirements and prohibitions, whether by assessment of a penalty or
			 otherwise.
								(2)Report by FTCNot later than 270 days after the enactment of the Fair Access for Safe and Timely Generics Act of 2014, and annually thereafter, the Federal Trade Commission shall submit to Congress a report that—
								(A)describes the complaints received by the Commission pertaining to the withholding of competitive
			 access to covered products, the actions taken by the Commission with
			 respect to each such complaint, and the result of each such Commission
			 action; and
								(B)examines the impact on the market entry of competing drug products, and the pricing and
			 availability of such products, in the United States resulting from
			 noncompliance by license holders with a requirement or prohibition in
			 subsection (b), (c), (d)(1), (d)(2), or (e)(1).
								.
			(b)Prohibited actSection 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at the
			 end the following:
				
					(ddd)Any violation by the license holder of a covered product (as such terms are defined in section
			 505–2(a) (including its contractors, assigns, or corporate affiliates)) of
			 a requirement or prohibition in subsection (b), (c), (d)(1), (d)(2), or
			 (e)(1) of section 505–2 (relative to competitive access to covered
			 products for development purposes)..
			(c)Waiver of single, shared system requirementSection 505–1(i)(1)(B) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1(i)(1)(B)) is
			 amended—
				(1)in clause (i), by striking or at the end;
				(2)in clause (ii), by striking the period at the end and inserting ; or; and
				(3)by adding at the end the following:
					
						(iii)the applicant for an abbreviated new drug application certifies that it attempted in good faith to
			 create or negotiate entry into a single, shared system, but was unable to
			 finalize commercially reasonable terms with the holder of the listed drug
			 within 120 days, and such certification includes a description of the
			 efforts made by the applicant for the abbreviated new drug application to
			 create or negotiate entry into a single, shared system..
				(d)Effective dateThis section and the amendments made by this section shall take effect upon enactment, and shall
			 apply to all approved applications or licenses for a covered product (as
			 defined in section 505–2(a) of the Federal Food, Drug, and Cosmetic Act,
			 as added by this section) regardless of whether those applications or
			 licenses were approved before, on, or after the date of enactment of this
			 Act.
			
